MATTER OF M—
In DEPORTATION Proceedings
A-10291348
Decided by Board October :28, 1960
False testimony—Section 101(f)(6)—Timely retraction overcomes bar to relief.
An alien is not barred by section 101(f) (6) of the Immigration and Nationality Act from establishing good moral character where he has made a voluntary and timely retraction of attempted false testimony in statement made
before immigration officer.
CHARGE :

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Nonimmigrant crewman—remained longer.
BEFORE THE BOARD

DISCUSSION: The respondent appeals from a decision of the
special inquiry officer denying him the privilege of voluntary departure in lieu of deportation. Deportability on the charge laid
under section 241(a) (2) of the Immigration and Nationality Act
is conceded (8 U.S.C. 1251(a) (2)).
The respondent, a native and citizen of Italy, 82 years of ago, last

entered the United States on July 10, 1956, through the port of
Fort Lauderdale, Florida. He has remained continuously in the
United States beyond the period of his admission as a seaman. He
is deportable on the charge stated in the order to show cause.
The respondent has applied for the privilege of voluntary departure in lieu of deportation (section 244(e) of the Immigration
and Nationality Act, 8 U.S.C. 1254(e)). The special inquiry officer
relies upon the provisions of section 101(f) (6) of the Immigration
and Nationality Act (8 U.S.C. 1101(f) (6)1 to sustain his conclusion
that the respondent is statutorily ineligible for voluntary departure.
Counsel on appeal urges error in this conclusion.
The special inquiry officer finds that the respondent has not established good moral character for the period required by the statute
because he (respondent) "has given false testimony" for the purpose
of obtaining a benefit under the immigration laws. The basis for
118

this finding is a statement taken from the respondent by an immigration officer at the International Airport, San Juan, Puerto Rico,
on July 24, 1960. The respondent in his statement to the immigration officer attempted to establish that he was an alien lawfully
residing in the United States. However, prior to the completion of
the statement he volunteered that he had entered the United States
unlawfully.

Counsel, inter alia, urges that respondent's statement is not "false
testimony" as a matter of law because there was "timely recantation"
of his own volition and without delay.
"Testimony" is the evidence given by a competent witness under
oath or affirmation, as distinguished from writings and other sources
(Edelstein v. United States, 149 Fed. 636). We have held that where
an alien in an immigration proceeding testifies falsely under oath

as to a material fact but voluntarily and without prior exposure of
his false testimony comes forward and corrects his testimony, perjury has not been committed and the charge based thereon is not
sustained (Matter of 1?-1i—, 3-823, B.I.A., Dec. 13, 1949, and
cases cited).
Respondent's testimony in the statement taken from him on July
24, 1960, falls squarely within the purview of our holding in Matter
of R—R----, supra. The respondent voluntarily and prior to any
exposure of the attempted fraud corrected his testimony that he was
an alien lawfully residing in the United States.
We find no basis for applying a different rule with respect to a
voluntary recantation without prior exposure when an application
for discretionary relief under section 244(e) is involved than we
apply when the issue is one of deportation or exclusion based upon
the commission of prejury. We have held that the "false testimony"
contemplated by section 101(f) (6), supra, must be given under oath?
By the same token, an oath or affirmation is an essential element of
the crime of perjury.
As a matter of law, the respondent is not barred by the provisions
of section 101(1) (6), supra, from establishing his good moral character. We conclude that he has met the burden of establishing good
moral character for the statutory period. We also conclude that he
is statutorily eligible for the relief he seeks. Applying the criteria
set forth in Matter of M—, 4 626, B.I.A.. Apr. 22, 1952, the respond-

'Mutter of 0- 6-208. B.I.A., July 13,, 1054. There is a conflict between the
respondent's testimony and the transcript of respondent's statement as to
whether the respondent was actually under oath'when the statement was taken.
We will accept the respondent's testimony during the course of the hearing
that he was actually under oath in light of our finding that there was an
effective recantation.

119

ent's application for voluntary departure will be denied as a mattei
of administrative discretion. An appropriate order will be entered.
ORDER: It is directed that the appeal be and the same is hereby
dismissed

120

